Welker, J.,
(orally, charging jury.) The first question to settle by you is, was there a contract made to purchase 10 car-loads of rice, as claimed by the plaintiffs? If you find that such a contract was made, then you will ascertain what quantity of rice was to constitute a car-load, in contemplation of the contract. Usually, men who make contracts to buy and sell agree on what they are buying and selling. Where the contract provides that it shall be “car-loads,” some rule must be adopted by which you will determine what the parties meant and regarded as a “car-load.” Contracts must be construed with reference to the intention and understanding of the parties at the time.
I direct you that if nothing was agreed as to the quantity to make a “car-load,” then the usual and established custom as to quantity in that business and trade, at the time and place of the contract, would fix the quantity meant by a “car-load” between the parties; and, if no such usage or custom is shown, then what a car of usual capacity, used in carrying such freight, could carry, would fix the quantity intended by the parties. In ascertaining what was meant and understood as to quantity, you must consider all the circumstances connected with the transaction between the parties disclosed in the evidence; their former transactions in reference to the purchase of rice, and what was afterwards done by them in the receipt of rice, and the payment therefor.
If there was a recognized custom as to quantity shipped and received, between the plaintiffs and defendant, in former shipments of car-loads, this may showr the intention of the parties as to quantity. If the parties knew' of a custom as to the quantity to make a car-load, then the law implies, in the absence of an express agreement, that, they contracted with reference to such custom. The testimony of experts in the shipping business, also in the produce and brewery business, admitted in evidence, should be duly considered by you.
If you find that the car-loads intended by the parties -were to bo only 12 tons each, and you find that the car-loads as received and paid for by the defendant made a quantity in the aggregate equal to 10 car-loads of 12 tons, then the plaintiffs cannot recover for the 3 car-loads sued for, as the defendant had received and paid for all the contract required him to receive.
Verdict for the plaintiffs.